Citation Nr: 1104921	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cataracts, to include 
as secondary to diabetes mellitus, type 2.

2.  Entitlement to an initially compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for polyneuropathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 20 percent 
for polyneuropathy of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for polyneuropathy of the right upper extremity.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for polyneuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1957.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

The issues of entitlement to increased initial evaluations for 
polyneuropathy of the right lower extremity, left lower 
extremity, right upper extremity, and left upper extremity are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  In April 2008, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for cataracts, to include as 
secondary to diabetes mellitus, type 2.

2.  In April 2008, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an initially compensable evaluation for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
cataracts, to include as secondary to diabetes mellitus, type 2, 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initially compensable 
evaluation for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2004, the Veteran filed claims for service connection for 
cataracts and bilateral hearing loss.  By a rating decision dated 
in December 2004, service connection for cataracts was denied and 
service connection for bilateral hearing loss was granted and a 
noncompensable evaluation was assigned.  The Veteran perfected an 
appeal as to the denial of service connection for cataracts in 
October 2005 and as to the denial of an initial compensable 
evaluation for bilateral hearing loss in June 2006.  In April 
2008, the Veteran stated that he wished to withdraw his appeal 
for the issues of entitlement to service connection for cataracts 
and entitlement to an initial compensable evaluation for 
bilateral hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made 
by the Veteran or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by the 
Veteran personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to service connection 
for cataracts, to include as secondary to diabetes mellitus, type 
2, and entitlement to an initially compensable evaluation for 
bilateral hearing loss, prior to the promulgation of a decision 
by the Board, the Veteran indicated that he wished to withdraw 
his appeal as to these issues.  As a result, no allegation of 
error of fact or law remains before the Board for consideration 
with regard to the issues of entitlement to service connection 
for cataracts, to include as secondary to diabetes mellitus, type 
2, and entitlement to an initially compensable evaluation for 
bilateral hearing loss.  As such, the Board finds that the 
Veteran has withdrawn his claims as to these issues, and 
accordingly, the Board does not have jurisdiction to review the 
appeal as to the issues of entitlement to service connection for 
cataracts, to include as secondary to diabetes mellitus, type 2, 
and entitlement to an initially compensable evaluation for 
bilateral hearing loss, and they are dismissed.


ORDER

The claim of entitlement to service connection for cataracts, to 
include as secondary to diabetes mellitus, type 2, is dismissed.

The claim of entitlement to an initially compensable evaluation 
for bilateral hearing loss is dismissed.


REMAND

The Veteran seeks increased evaluations for peripheral neuropathy 
of all four extremities.  In conjunction with the claims on 
appeal, the Veteran was provided with a VA medical examination in 
January 2009.  The Veteran disputed the adequacy of the 
examination, and was subsequently scheduled for a new VA medical 
examination on June 29, 2010.  The Veteran failed to report for 
the examination.  In a July 2010 statement, the Veteran's 
representative stated that the Veteran could not attend the 
scheduled VA medical examination as he was undergoing left ear 
surgery.  A request was made to reschedule the examination.  
Accordingly, a new VA medical examination was scheduled for 
September 16, 2010, at which time the Veteran also failed to 
report.  A third VA medical examination was then scheduled for 
October 8, 2010, and the Veteran called and cancelled the 
examination.  In a November 2010 statement, the Veteran's 
representative stated that the Veteran could not attend the 
September 2010 and October 2010 examinations because he was 
hospitalized at the time and was undergoing rehabilitation.  A 
request was made to reschedule the examination once again.

When an appellant fails to report for a VA examination or 
reexamination, the examination will be rescheduled if the 
appellant demonstrates good cause for the failure to report.  
Examples of good cause specifically include the illness or 
hospitalization of the appellant.  38 C.F.R. § 3.655(a) (2010).  
Accordingly, the Veteran has demonstrated good cause for his 
failure to report for the previously scheduled VA medical 
examinations.  Accordingly, the claims must be remanded so that 
he can be scheduled for a further VA medical examination.

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the current 
severity of his polyneuropathy of all four 
extremities.  The claims file must be 
provided to and reviewed by the examiner.  
All tests or studies necessary to make 
this determination must be ordered.  
Thereafter, the examiner must specifically 
state whether any neurologic 
manifestations found result in complete or 
incomplete paralysis of any nerve in each 
of the four extremities.  The specific 
nerves involved must be identified.  If 
incomplete paralysis is found, the 
examiner must state whether the incomplete 
paralysis is best characterized as mild, 
moderate, or severe; with the provision 
that wholly sensory involvement should be 
characterized as mild, or at most, 
moderate.  Incomplete paralysis of either 
sciatic nerve may also be characterized as 
moderately severe.  Any opinion provided 
must include an explanation of the basis 
for the opinion.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


